        Case 1:18-cv-09936-LGS Document 317 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all               Case No. 1:18-cv-09936-LGS
others similarly situated,

                             Plaintiffs,

              -against-

THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,
DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,

                             Defendants.


                                NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that the undersigned is admitted to practice in this Court, and

hereby appears on behalf of Defendants The Trump Corporation, Donald J. Trump, in his

personal capacity, Donald Trump Jr., Eric Trump, and Ivanka Trump, and requests that all copies

of all notices and other papers in this action be sent to: Michael Farina, Esq., Robert & Robert

PLLC, 526 RXR Plaza, Uniondale, New York 11556 and to the e-mail address

mfarina@robertlaw.com.

Dated: Uniondale, New York
       August 5, 2021

                                                   ROBERT & ROBERT PLLC

                                                   By:     Michael Farina
                                                           Michael Farina, Esq.
                                                           526 RXR Plaza
                                                           Uniondale, NY 11556
                                                           (516) 832-7000
                                                           mfarina@robertlaw.com

                                                           Attorneys for Defendants
